In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00182-CR



         JEREMY JEROME GREEN, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 76th District Court
                 Titus County, Texas
               Trial Court No. 18,377




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER

         Jeremy Jerome Green appeals from his conviction for delivery of a controlled substance.

Green’s brief was originally due March 4, 2014. Counsel is retained.

         Efforts from our clerk’s office to obtain the appellant’s brief and/or a motion to extend the

briefing deadline proved unproductive; consequently, on April 14, 2014, we sent a late brief notice to

appellant’s counsel, Charles van Cleef, advising him of the late status of the brief and establishing a

new deadline—April 29—for filing the brief. We also warned van Cleef that his failure to file the

brief could result in abatement to the trial court for a hearing in accordance with Rule 38.8 of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.8(b).

         We have not been contacted by counsel and have received neither appellant’s brief nor a

motion to extend the briefing deadline.

         Because the brief has not been filed and because counsel has failed to contact this Court

or pursue the appeal, we abate this case to the trial court pursuant to Rule 38.8(b) of the Texas

Rules of Appellate Procedure for a hearing to determine why counsel has not filed the brief,

whether the brief can be promptly filed with this Court, whether Green desires to prosecute this

appeal, and whether he is indigent. See TEX. R. APP. P. 38.8(b)(2). The trial court may also

address other matters as it deems appropriate, including appointing different counsel for

appellant, if necessary. The hearing is to be conducted within fifteen days of the date of this

order.

         The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental



                                                  2
clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The

reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.

                                                  BY THE COURT

Date: May 20, 2014




                                                  3